Title: Editorial Note
From: 
To: 


      The eight letters exchanged by John Adams and the Comte de Vergennes between 13 and 29 July provide a resounding climax to Adams’ diplomatic efforts at Paris in 1780. Together they constitute one of the most controversial episodes in John Adams’ diplomatic career and reveal much about his views of both the Franco-American alliance and negotiations with Great Britain.
      The controversy played out in July superficially resembles the dispute in June over Congress’ revaluation of the currency, but the two episodes differ in both origin and significance. Ultimately, Adams’ opposition to Vergennes’ demand that the revaluation be modified in favor of Frenchmen won him a commendation from Congress. The positions of Adams and Vergennes in regard to the revaluation were irreconcilable, but their letters in June did not raise fundamental questions about the viability of the Franco-American alliance. The situation in July was quite different, for then, with no apparent provocation, Adams initiated a correspondence over the nature and adequacy of French aid, and the exercise of his commissions to negotiate Anglo-American peace and commercial treaties. The exchange left no doubt that Adams saw a sharp divergence between the objectives of France and the United States in continuing the war and concluding a peace.
      The confrontation opened with John Adams’ letter of 13 July (below) on a topic that had concerned him for a long time: French assistance to the United States, particularly the disposition of French naval forces in American waters. The American Commissioners’ letter to Vergennes of ante 9 January 1779 (vol. 7:305–311) on the subject had been largely Adams’ work and he had discussed the issue at considerable length in letters written after his return to America in 1779. But he had not raised the issue in any previous letter to Vergennes in 1780.
      Adams’ letter of the 13th indicated his belief that, while the naval dimension held the key to victory, France lacked a viable strategy for winning the naval war against Britain. In eighteen manuscript pages Adams sought to remedy the situation and to provide France with a plan that would make the most effective use of the resources committed. In his reply of 20 July (below), Vergennes did not deal directly with the substantive issues raised by Adams, but rather reassured him that France was doing all in its power to bring about victory and that statements to the contrary were false and served only to open divisions between the allies. In his letter of the 21st (below), Adams seemed to accept Vergennes’ reassurances, but on the 27th (below) he reopened the matter with renewed vigor, declaring that the fleet under Ternay’s command at Rhode Island was insufficient to achieve naval superiority and thus could not decisively affect Britain’s prosecution of the war.
      John Adams’ comments regarding French aid were divisive because they raised an issue that plagues all wartime alliances, namely the magnitude and effectiveness of each ally’s contribution to final victory. In view of the situation that existed in the American theater of operations, Adams’ criticism of French policy had merit, but it was, at the very least, impolitic, coming as it did from a person with no official diplomatic status in France and directed toward the only nation willing to give any form of aid to the United States. Although Adams’ unsolicited criticism may have angered Vergennes, it could be and was ignored, for Adams had no power to impose his views on France.
      John Adams’ letter of 17 July (below), however, was far more disturbing to Vergennes because Adams proposed to take direct action under the terms of his commissions. Adams’ exercise of his plenipotentiary powers had been discussed, and apparently settled, in letters exchanged with Vergennes in February and March, but in his letter of the 17th, Adams reopened the issue. He denied the validity of Vergennes’ reasoning, in his letter of 24 February (vol. 8:362–363), in prohibiting him from officially notifying the British government of his presence with powers to negotiate Anglo-American peace and commercial treaties. Not only was Vergennes’ position wrong, Adams argued, it was in direct opposition to American interests. Adams believed that disclosure would force the British government to clarify its position on negotiations, encourage those in Great Britain who wanted peace, dispel rumors that France enjoyed exclusive privileges under the Franco-American Treaty of Amity and Commerce, and take advantage of the forces that were tearing at the fabric of British society. Moreover, Adams saw little difference between what Spain was doing in its negotiations with Richard Cumberland and what he proposed.
      The arrival of John Adams’ letter provoked in Vergennes an anger that was as intense as it was understandable. The letter was a monument to ingratitude at the very moment that a French fleet and army were arriving in America, the dispatch of which constituted the single most costly endeavor yet undertaken by France in the war. Moreover, Adams’ proposal to explore possible peace negotiations came as Spain appeared to waver in its commitment to the war, thus raising the specter of France, abandoned by its allies, fighting Britain alone. The depth of Vergennes’ concern is evident from his lengthy reply of 25 July (below) in which he undertook a point by point rebuttal of the issues raised in the letter of the 17th, making it clear that he believed Adams’ reasoning to be both absurd and dangerous.
      If Vergennes believed that his letter would end the discussion, he was disappointed, for Adams continued it in his letter of 26 July (below). In a gesture to Vergennes, Adams indicated that he would place the matter before Congress and await its instructions before taking any action. But he also declared that the American people were unwilling to continue the war indefinitely in pursuit of objectives of concern only to France. At some point there would be pressure for peace and it was the anticipation of this that Adams believed justified the proposals made in his letter of the 17th. The conflict ended three days later with Vergennes’ letter of 29 July (below), in which he declared that he would have no further correspondence with John Adams on matters concerning Franco-American relations, but by then Adams had already left Paris for Amsterdam.
      The central question concerning the exchange between John Adams and the Comte de Vergennes in July is why did it occur? One element in Adams’ decision to confront Vergennes may have been his impending departure for the Netherlands. Such a conclusion is supported by his letters of 26 and 27 July (both below), which do resemble the parting shots of a man who planned no further dealings with the French foreign minister. When the debate opened on 13 July, however, there was no sign that Adams planned anything more than the brief visit to the Netherlands that he had contemplated since early March and of which he had informed Vergennes earlier in July (to Edmund Jenings, 12 March; to Vergennes, 2 July, note 1, both above; to the president of Congress, 23 July, No. 99, and note 2, below). Moreover, only on 12 September did Adams indicate his plan to reside permanently at Amsterdam (to Francis Dana, 12 Sept., below). It seems unlikely, therefore, that his decision to visit the Netherlands was Adams’ only or even his principal reason for confronting Vergennes in July.
      Of more significance in provoking the exchange was Adams’ effort, also undertaken in June and July, to persuade the British people and their government that Britain’s interests required an immediate peace. Adams’ peace initiative proceeded from his reading of Thomas Pownall’s Memorial and Adams’ letters to Vergennes in July show the influence of the Memorial. Moreover, in their use of Pownall’s arguments, the letters parallel Adams’ answer to Joseph Galloway’s Cool Thoughts, leading to the conclusion that Adams may have come to see Vergennes’ opposition to direct Anglo-American negotiations in much the same light as he saw Galloway’s. It was no coincidence, therefore, that Adams’ debate with Vergennes over the sufficiency of French aid and the exercise of his plenipotentiary powers began at almost the same time he sent Edmund Jenings the manuscripts of his Translation of Pownall’s Memorial and his answer to Galloway.
      The content of the letters to Vergennes was determined by Adams’ desire that his peace initiative be more than a private, literary undertaking, which required that questions concerning French aid and Adams’ exercise of his powers be settled. Peace negotiations were unlikely so long as the war remained a stalemate, a situation that Adams believed would continue until France provided additional aid and deployed its military and naval forces more effectively in the American theater of operations. Adams was also aware that he could not undertake official negotiations without at least the tacit support of his French ally. It seems clear, therefore, that Adams’ decision to confront Vergennes in July was due largely to his determination to make one final attempt to create the conditions under which his peace initiative might succeed.
      
      Whatever John Adams intended, the issues raised in his correspondence with Vergennes did not disappear, but were referred to Congress for its consideration. Although Adams had agreed, in his letter of 26 July, to send the correspondence to Congress, Vergennes was not disposed to rely on Adams’ promise. On 31 July Vergennes wrote to Benjamin Franklin and requested that he send the enclosed correspondence to Congress. He declared that Franklin would discover in Adams’ letters “opinions and a turn which do not correspond either with the manner in which I explained myself to him or with the intimate connection which subsists between the king and the United States.” By seeing the letters Congress could determine whether Adams had “that conciliating spirit which is necessary for the important and delicate business with which he is intrusted” (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:18–19).
      Franklin wrote to the president of Congress on 9 August. There he noted both the offense given Vergennes and the French court by Adams’ letters and Vergennes’ refusal to correspond further with him. Citing the inherent difficulties in having two ministers at the same court with different views regarding the proper conduct of business, Franklin observed that Louis XVI should be encouraged to reflect on his “generous benevolence . . . by our thankful acknowledgments, and that such an expression of gratitude is not only our duty, but our interest.” John Adams, however, thought that more “stoutness and a greater air of independence and boldness in our demands will procure us more ample assistance” (same, 4:22–23). But Franklin may have been uncomfortable in the role assigned him by Vergennes, for in a letter to Adams of 8 October (below), he indicated that he had not yet sent off the copies of the July letters and suggested that Adams might be able to rectify the situation by apologizing to the foreign minister. Adams did not follow Franklin’s advice.
      Benjamin Franklin’s letter of 9 August, together with the enclosed correspondence, reached Philadelphia on 19 February 1781 (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 19:174), but by then Congress had already reacted to copies sent at Adams’ direction. On 26 December, the correspondence reached Congress as enclosures in Francis Dana’s letter of 24 August, and a committee was immediately appointed to consider Adams’ letters of 17 and 26 July and Vergennes’ of the 25th (same, 18:1194). On 10 January 1781 the committee reported out a draft letter to John Adams which Congress promptly adopted and sent under that date (same, 19:41–42). The letter stated that Congress assumed that Adams’ letters to Vergennes concerning the communication of his commissions flowed from his zeal, but that it believed that Vergennes’ objections to such an undertaking were “well founded.” Adams was advised to be more circumspect in regard to his evaluations of the prospects for peace derived from his analysis of the vagaries of British politics and society.
      The multiple copies of the Adams-Vergennes correspondence sent to Congress can be confusing. Individual items, although numbered, were not kept with their covering letters or distributed in a consistent way through the Papers of the Continental Congress (see PCC, No. 84, II and Misc. Papers, Reel No. 1). Moreover, Vergennes sent Franklin the recipient’s copies of John Adams’ letters so that, instead of being in the Archives of the French Foreign Ministry, they are in the Papers of the Continental Congress, and it is from that source that the copies printed in this volume are taken.
     